REYNOLDS, J.
In this action the court is called upon to determine whether the plaintiffs or the defendants are the owners of certain timber on certain described lands. Various acts of sale and a judgment and an act of partition, all purporting to affect all or some of the timber in controversy, were introduced in evidence and are not in the record before us. The court should not consider the effect of such instruments filed in evidence when they are not in the record. There is no suggestion that appellants are at all to blame for their omission from the record. However, the record is incomplete. Under such circumstances it is the duty of the court to remand the case to the District Court for the completion of the record.
State ex rel. Continental Supply Co. vs. Fontenot, 152 La. 912, 94 So. 441.
It is therefore ordered that the case be remanded to the District Court to the end that the record may be completed.